[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Plaintiffs appeal under R.I.G.L. 1956 § 45-24-20 as amended from two decisions of the Tiverton Zoning Board of Review. The first was the board's affirmance of the planning board's denial of plaintiffs' request that a plan submitted be stamped "Approval Not Required." The second was from the board's decision re plaintiffs' application for variances, granted after a fashion, but restricting the use of one of the two parcels, and giving the planning board final decision as to what the dimensions of the newly created lots would be.
Before the Court are the certified record on appeal, with its exhibits, and memoranda of counsel. No stenographer was present at the hearing.
The board's decisions, given orally at the conclusion of the hearing contain no findings of fact and no conclusions of law. The Court has gone through the lengthy synopsis of the proceedings before the board; it is wholly inadequate to permit the Court to ascertain the grounds of decision. Holmes v.Dowling, 413 A.2d 95 (R.I. 1980). Meaningful review here is not possible. Irish Partnership v. Rommel, 518 A.2d 356 (R.I. 1986). There being no stenographic record of the proceedings, it would be idle to order remand for a proper decision.
The decisions should be and they hereby are reversed. The clerk will forthwith enter judgment for plaintiffs for costs.